PER CURIAM.
A careful study of the record and briefs and due consideration of the arguments of counsel in this case reveals that the trial court gave careful instructions to the jury with respect to the evidence complained of by the appellant as being improperly admitted, and we fail to find wherein the trial court erred. The facts constituted a jury question and was resolved by the jury adversely to the appellant, and this court will not substitute its judgment therefor.
The judgment appealed from is therefore affirmed.
JOHNSON, C. J., and WIGGINTON and RAWLS, JJ., concur.